DETAILED ACTION
This action is in response to the initial filing dated 1/7/2020.  Claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 1/7/2020 and 1/7/2020 are acknowledged and have been considered by the examiner.

Drawings
The drawings were received on 1/7/2020.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 6, line 2: replace “Young modulus” with --Young’s modulus--;
In claim 19, line 5: replace “to move the to adjust” with --to move to adjust--;


The amendments to the claims are to correct grammatical errors and to provide proper antecedent basis for the limitation (claim 20).

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or suggest a tension driven actuator having a tension modifier structure attached to a first elastic diaphragm, wherein the tension modifier structure is under tension with the first elastic diaphragm, wherein, in response to application of an electric field to the tension modifier structure, the tension modifier structure transitions from a diaphragm tension position to a diaphragm relaxed position, such that the tension modifier structure deforms and contracts in size, thereby reducing tension of the first elastic such that fluid pressure causes deflection of a portion of the first elastic diaphragm in combination with the other limitations of the claim.
Regarding claim 21, the prior art of record does not disclose or suggest a tension driven actuator for dynamically modifying a focal length, comprising a tension modifier coil structure attached to the first transparent elastic diaphragm; and a power source electrically coupled to the tension modifier coil structure, wherein the coil structure deforms and contracts upon application of an electrical field to the coil structure, thereby 
Batchko et al. (US 8064142, US 8605361) discloses a fluidic lens having a first elastic membrane (1020) and a second elastic membrane (1030) wherein an actuator compresses the support ring to deflect the first and second elastic membranes.
The Batchko et al. reference (US 8064142, US 8605361) does not disclose or suggest a tension modifier structure attached to the first elastic membrane wherein, in response to application of an electric field to the tension modifier structure, the tension modifier structure transitions from a membrane tension position to a membrane relaxed position, such that the tension modifier structure deforms and contracts in size, thereby reducing tension of the first elastic such that fluid pressure causes deflection of a portion of the first elastic membrane.
Batchko et al. (US 7755840) discloses a fluidic optical device having a first elastic diaphragm (706) and a fluid chamber (708).
The Batchko et al. reference (US 7755840) does not disclose or suggest a tension modifier structure attached to the first elastic diaphragm wherein, in response to application of an electric field to the tension modifier structure, the tension modifier structure transitions from a diaphragm tension position to a diaphragm relaxed position, such that the tension modifier structure deforms and contracts in size, thereby reducing tension of the first elastic such that fluid pressure causes deflection of a portion of the first elastic diaphragm.

The Bolle et al. reference does not disclose or suggest a tension driven actuator having a tension modifier structure attached to a first elastic diaphragm, wherein the tension modifier structure is under tension with the first elastic diaphragm, wherein, in response to application of an electric field to the tension modifier structure, the tension modifier structure transitions from a diaphragm tension position to a diaphragm relaxed position, such that the tension modifier structure deforms and contracts in size, thereby reducing tension of the first elastic such that fluid pressure causes deflection of a portion of the first elastic diaphragm.
Silver (US 20040240076) discloses a variable focus optical apparatus having a first flexible membrane (16) and a rigid sheet (22).
The Silver reference does not disclose or suggest a tension driven actuator having a tension modifier structure attached to a first elastic diaphragm, wherein the tension modifier structure is under tension with the first elastic diaphragm, wherein, in response to application of an electric field to the tension modifier structure, the tension modifier structure transitions from a diaphragm tension position to a diaphragm relaxed position, such that the tension modifier structure deforms and contracts in size, thereby reducing tension of the first elastic such that fluid pressure causes deflection of a portion of the first elastic diaphragm.
Cooke et al. (US 10928558) discloses an optical lens assembly having a first flexible membrane (622) and a fluid chamber (624) along with an actuator (640) to compress a support structure (630, 652) in order to deform the first flexible membrane.

Batchko et al. (US 9500782, US 9164202) discloses a fluidic lens having a first elastic membrane (2002) and a second elastic membrane (2012) wherein an actuator compresses the support ring to deflect the first and second elastic membranes.
The Batchko et al. reference (US 9500782, US 9164202) does not disclose or suggest a tension modifier structure attached to the first elastic membrane wherein, in response to application of an electric field to the tension modifier structure, the tension modifier structure transitions from a membrane tension position to a membrane relaxed position, such that the tension modifier structure deforms and contracts in size, thereby reducing tension of the first elastic such that fluid pressure causes deflection of a portion of the first elastic membrane.
Stevens et al. (US 9874664) discloses actuation of fluidic filled lenses having a first flexible membrane (105) that is supported on support rings (106, 107) and wherein actuation of a force to the supporting ring causes movement of the first flexible membrane into an actuated stated (col. 8, lines 44-55).

Griffith et al. reference (US 8717681) discloses a fluidic lens having a cavity (16) and a pair of optically transparent walls (10, 32) and wherein applied voltage from a source (24) results in the bending of the transparent wall.
The Griffith et al. reference does not disclose or suggest a tension modifier structure attached to the first elastic membrane wherein, in response to application of an electric field to the tension modifier structure, the tension modifier structure transitions from a membrane tension position to a membrane relaxed position, such that the tension modifier structure deforms and contracts in size, thereby reducing tension of the first elastic such that fluid pressure causes deflection of a portion of the first elastic membrane.
Aschwanden et al. (US 8755124) discloses an adjustable optical lens having a deformable membrane (103), a fluid chamber (102), and a first deformable electrode (104) that is interconnected to the deformable membrane.
The Aschwanden et al. reference does not disclose or suggest a tension modifier structure attached to the first elastic membrane wherein, in response to application of an electric field to the tension modifier structure, the tension modifier structure .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        




	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753